FILED

UNITED STATES DISTRICT COURT MAR 1 6 2011
FOR THE DISTRlCT OF COLUMBIA gje,k, U_S_ oismct& Bank
Courts for the District of Corliliii§jla

Ruth Packer, )
)

Plaintiff, )

)

v. ) Civil Action NO.  

)

Doctor Erneka Momah et al., )
)

Defendants. )

MEMORANDUM OPlNION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an
action "at any time" it determines that subject matter jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,0()0. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

Plaintiff, a District of Columbia resident, sues two doctors and two hospitals -- all based
in the District of Columbia -- for fraud stemming from their alleged charges for treatment they
provided her after an automobile accident. Plaintiff seeks a total of $80,000 in damages The
complaint neither presents a federal question nor provides a basis for diversity jurisdiction

because the plaintiff and all of the defendants are located in the District of Columbia. Plaintiff’s

recourse lies, if at all, in the Superior Court of the District of Columbia. A separate Order

accompanies this l\/Iemorandum Opinion.

jf\